Case 4:16-cv-01414 Document 690-3 Filed on 10/21/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

 

MARANDA LYNN ODONNELL, et al.

Vv.

HARRIS COUNTY, TEXAS, et al.

Plaintiffs,

Case No. 16-cv-01414
(Consolidated Class Action)

The Honorable Lee H. Rosenthal
US. District Judge

Defendants.

 

DECLARATION OF ROBERT RYAN FORD IN SUPPORT OF
THE CONSENT DECREE AND SETTLEMENT AGREEMENT

. My name is Robert Ryan Ford. I am a Named Plaintiff in ODonnell v. Harris County.

. I was arrested on May 18, 2016, for shoplifting from WalMart and was kept in a jail cell

at the Harris County Jail because I could not afford a $5,000 money bail. After about 124
hours in jail—-more than 4 days—I was taken to court. I pleaded guilty and was given a
senience of five days with credit for the five days I was in jail since my arrest. I was
released around 12:30 a.m. the following morning.

. I filed this lawsuit because I believe it is unfair to keep people in jail just because they are

too poor to pay money bail. I knew the same thing was happening to a lot of other people,
and I wanted to help myself and to change the system for all of the other people who are
arrested for misdemeanors in Harris County.

. Iwas in touch with my lawyers at Civil Rights Corps regularly throughout this entire

litigation. They kept me informed about what was going on with the case, including the
preliminary injunction hearing and settlement negotiations.

. I recently discussed the details of the Consent Decree and Settlement Agreement with my

lawyer, Elizabeth Rossi. She also mailed me the documents so that I could read them
myself.

. I fully support the settlement negotiated by my lawyers on behalf of the other class

members. I think the agreement will make the system in Harris County fairer for people
like me who cannot afford to pay money to get out of jail after an arrest. No one should
be kept in jail because they are poor, and I am proud that, because of my lawsuit, that will
no longer happen in the Harris County misdemeanor bail system.
Case 4:16-cv-01414 Document 690-3 Filed on 10/21/19 in TXSD Page 2 of 2

7. Iam grateful to my lawyers for how they have handled my lawsuit, and to the Court for
its attention to the case.

I declare under penalty of perjury that the foregoing is true and correct to the best of my ability.

pa ~ ‘ ~
( ) a { ~, C(x ‘ ¢ ran
NM Ps CP KD) ve bes (DD LA Y Wri
AST 5 sf, 1/4 WA ) de Po. {o--. Jif } 7
RODE RT KTAY PORE) Is 1A» AOI |

Robert Ryan Ford Date

 

 
